DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed on April 20, 2022 have been received and entered. Claims 14-15 have been amended, while claims 1-13, 16-30 have been canceled. Claims 31-49 are newly added. Claims 14-15, 31-49 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 14-15, 20-21 and 24-25 (group I) in the reply filed on December 28, 2021 is acknowledged. Additionally, applicant election without traverse of species (ii) (c) is acknowledged. However, upon further consideration election of species requirement between different species are hereby withdrawn and all the withdrawn species are rejoined with the elected species. 

Priority
This application is a 371 of PCT/US2018/023288 filed on 03/30/2018, which claims priority from US provisional application 62/473,564 filed on 03/20/2017.

Claims 14-15, 31-49 are under consideration. 

Withdrawn-Claim Rejections - 35 USC § 102
Claims 14-15, 20 and 24-25 were rejected under 35 U.S.C. 102(a) (2) as being anticipated by Schrepfer et al (US20190376045, dated 12/12/2019, EFD 1/13/2017 or WO 2018/132783, dated 7/19/2018, filing date 1/13/2017). In view of Applicants’ amendment of base claim 14, introducing the limitation “a genetically engineered stem cell comprising increased expression of one or more immune evasion factors relative to a wild-type stem cell, wherein the immune evasion factors lead to evasion of complement fixation wherein one or more of the immune evasion factors inhibit one or more pathways selected from the group consisting of complement/C3b and C4b, complement/C3 convertase, and complement/C9. Dependent claim limits the increased expression of one or more CD46/Crry, CD55, and CD59”, that is not taught by reference. Therefore, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
Claims 14-15, 20-21 and 24-25 were rejected under 35 U.S.C. 102(a) (2) as being anticipated by Valamehr et al (WO 2017/079673, dated 05/112017, filed 11/4/2016). The rejection is withdrawn for the reasons discussed above.
Claims 14-15, 20-21 and 24 were rejected under 35 U.S.C. 102(a) (1)/102(a) (2) as being anticipated by Meissner et al (WO/2016/183041, dated 11/17/2016, filed 5/9/2016, EFD5/8/2015). The rejection is withdrawn for the reasons discussed above.

Withdrawn-Claim Rejections - 35 USC § 103
Claim 14, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al (WO/2016/183041, dated 11/17/2016, filed 5/9/2016, EFD5/8/2015) and Valamehr et al (WO 2017/079673, dated 05/112017, filed 11/4/2016)/Cooper et al (WO/2015/164740, dated 10/29/2015). In view of Applicants’ amendment of base claim 14, introducing the limitation “a genetically engineered stem cell comprising increased expression of one or more immune evasion factors relative to a wild-type stem cell, wherein the immune evasion factors lead to evasion of complement fixation wherein one or more of the immune evasion factors inhibit one or more pathways selected from the group consisting of complement/C3b and C4b, complement/C3 convertase, and complement/C9. Dependent claim limits the increased expression of one or more CD46/Crry, CD55, and CD59”, that is not taught by reference. Therefore, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:


New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-15, 31-36, 38-43, 45-48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al (WO/2016/183041, dated 11/17/2016, filed 5/9/2016, EFD5/8/2015art of record)/ Schrepfer et al (US20190376045, dated 12/12/2019, EFD 1/13/2017 or WO 2018/132783, dated 7/19/2018, filing date 1/13/2017, art of record) and Soland et al (PLoS One , 2013, 8(3) e60461, 1-8).
Claims are directed to genetically engineered stem cell comprising: [[(i)]] reduced expression of one or more HLA class I molecules and HLA class II molecules relative to a wild-type stem cell; and increased expression of one or more immune evasion factors relative to a wild-type stem cell, wherein the immune evasion factors lead to evasion of complement fixation wherein one or more of the immune evasion factors inhibit one or more pathways selected from the group consisting of complement/C3b and C4b, complement/C3 convertase, and complement/C9. The optionally is interpreted as optional limitation and not required by the claim.
With respect to claims 14, 31-36, Meissner et al teach a genetically engineered pluripotent stem cell (claim 17 and 18 of ‘041) comprising reducing the expression of the one or more MHC-1 and MHC-11 human leukocyte antigens relative to a wild-type stem cell (see claim 1-3 of ‘041). It is further disclosed that one or more MHC-1 and MHC-11 human leukocyte antigens comprises one or more genes encoding one or more transcriptional regulators ofMHC-1 or MHC-11 being deleted from at least one allele of the cell (see claim 6 of ‘041), wherein n the transcriptional regulator is selected from the group consisting of NLRC5, CIITA and B2M (see claim 7 of ‘041). In certain embodiment, Meissner teaches knocking out expression ofB2M and/or TAP1 (see page 42, line8, page 61, lines) thereby reducing or eliminating surface expression of MHC class I molecules in the cell or population thereof (see page 61, lines 5-18, page 82, 22-25). It is further disclosed that these factors inhibit immune rejection of the stem cell or a differentiated stem cell therefrom (progeny) (see page 3, line 25-26, Fig. 28).
Regarding claims 15, 38-39, Meissner teaches that the genetically engineered pluripotent stem cells further comprises introduced or increased expression of immune evasion factor selected from group consisting of at least one of HLA-G, and CD47 (page 63, lines 1-2, page 84, lines 11-19 , claim 11 and 16 of ‘041). It is disclosed that overexpression of CD47 will assist engraftment of stem cell-derived transplants by protecting cells from macrophage engulfment (see para. 16, lines 14-25). 
Regarding claims 41-42, Meissner further teaches that the one or more factors may be inserted into a safe harbor AAVS1 locus of at least one allele to inhibit immune rejection (see page 3, lines 12-16). 
With respect to claims 44-46, Meissner teaches that the stem cell is a human embryonic or pluripotent stem cell (see claims 17-18 and 20 of ‘041).
With respect to claims 14, 31-32, Schrepfer et al teach a hypoimmunogenic pluripotent cell that encompass ES cells (see para. 79) comprising: (i) an endogenous Major Histocompatibility Antigen Class I (HLA-I) function that is reduced when compared to a parent pluripotent cell; (ii). an endogenous Major Histocompatibility Antigen Class II (HLA-II) function that is reduced when compared to said parent pluripotent cell; and (iii) a reduced susceptibility to NK cell killing when compared to said parent pluripotent cell; wherein said hypoimmunogenic pluripotent cell is less susceptible to rejection when transplanted into a subject as a result of said reduced HLA-I function, said reduced HLA-II function, and reduced susceptibility to NK cell killing (see claim 10 of ‘045).
Regarding claims 33, 35-36, Schrepfer et al   teach hypoimmunogenic pluripotent stem cell comprises a gene encoding B2M and CIITA that is knocked out to reduce the expression of HLA-1 and HLA-II respectively (see claims 15-23 of ‘045).
With respect to claims 38-39, Schrepfer et al   teach hypoimmunogenic pluripotent stem cell comprising an immune evasion CD47 gene, wherein said reduced susceptibility to NK cell killing is caused by an increased expression of a CD47 protein, wherein said increased CD47 protein expression results from a modification to an endogenous CD47 gene locus, wherein said increased CD47 protein expression results from a CD47 transgene (see claim 33-35 of ‘045). Regarding claims 43, Schrepfer et al   teach that said hypoimmunogenic pluripotent stem cell comprises a suicide gene that is activated by a trigger that causes said hypoimmunogenic pluripotent cell to die, wherein said suicide gene is a herpes simplex virus thymidine kinase gene (HSV-tk) and said trigger is ganciclovir (see claims 38 and 39 of ‘045).
Meissner/ Schrepfer differs from claimed invention by not disclosing (i) increasing expression of one or more immune evasion factors relative to a wild-type stem cell, wherein the immune evasion factors is selected from CD46, CD55 and CD59 that lead to evasion of complement fixation.
Before the effective filing date of instant application, it was generally known that stem cell transplantation elicits an immune response in the recipient, lessening their therapeutic potential when compared with their autologous counterpart. The failure to cell engraftment includes the mismatch of HLA class I molecules between the donor and the recipient and activation and damage by the complement system.  Soland et al teach expressing US2, US3, US6, or US11 HCMV proteins in stem cells to alter the expression of these regulatory complement recognition molecules and protects MSC from complement attack and lysis. The results show that over-expression of US2 protein on MSC could serve as a strategy to protect 
these cells from complement lysis (see abstract, fig, 2 and 4).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the genetically engineered pluripotent stem cells of Meissner/Schrepfe by further incorporating at least one exogenous polynucleotide encoding US2 protein as suggested in Soland to over express US2 that significantly increased CD59 surface molecule levels (see page 7 col. 2, para. 1), with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to protect stem cell from complement lysis. One of skill in the art would have been expected to have a reasonable expectation of success in over expressing CD46 and CD59 in the stem cells because prior art successfully overexpressed US2 and US3 HCMV in stem cells to significantly increase the surface expression of CD46 and CD59.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/ dcom/bpai/prec/fd071925.pdf).

Claim 14-15, 31-36, 38-43, 45-48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al (WO/2016/183041, dated 11/17/2016, filed 5/9/2016, EFD5/8/2015)/ Schrepfer et al (US20190376045, EFD 1/13/2017 or WO 2018/132783, EFD 1/13/2017) and Sims et al (USP5955441, dated 9/21/1999).
The teaching of Meissner/ Schrepfer have been described above and relied in same manner here. The combination of reference differs from claimed invention by not disclosing stem cell comprising a transgene encoding CD46, CD55 or CD59. 
Sims et al teach protecting transfused cells and transplanted organs from the effects of activated complement proteins generated in blood serum or plasma by expressing in the cells the gene for CD59 and/or administering with the cells the product of expression of the gene. In the preferred embodiment, the gene for CD59, ligated to a vector suitable for high level expression of the gene in the target cells (see col. 4, lines 54-57 to col. 5), wherein the cells may be hematopoietic progenitor cells (see claims in ). Sims further teaches that CD59 is expressed in conjunction with CD46 and/or CD55 by transfection or infection with a vector containing the gene for each protein. The co-expression of these genes will serve to limit the amount of C5b-9 that can be generated at the cell surface (through the inhibitory effects of CD46 and/or CD55 on the conversion of C5 to C5b by the complement enzymes) and to protect from the cytolytic and cell-stimulatory effects of the residual C5b-9 that is formed through conversion of C5 to C5b by plasmin and other enzymes that are not inhibited by the action of CD46 and/or CD55 (col. 18).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the genetically engineered pluripotent stem cells of Meissner/Schrepfer by further incorporating at least one exogenous polynucleotide encoding CD46, CD55 and/or CD59 as suggested in Sims that significantly increased CD59 surface level (see page 7 col. 2, para. 1), with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to protect stem cell from complement lysis. One of skill in the art would have been expected to have a reasonable expectation of success in over expressing CD46, CD55 and CD59 in the stem cells because prior art successfully overexpressed these molecules to significantly increase the surface expression to prevent the complement fixation.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/ dcom/bpai/prec/fd071925.pdf).

Claim 14, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al (WO/2016/183041, dated 11/17/2016, filed 5/9/2016, EFD5/8/2015), Soland et al (PLoS One , 2013, 8(3) e60461, 1-8)/ Sims et al (USP5955441, dated 9/21/1999) and Lanier et al. (WO 2005/097160, 10/20/2005) and Tang et al (WO/2018140890, EFD01/29/2017).
The teaching of Meissner, Soland/Sims have been described above and relied in same manner here. The combination of reference differs from claimed invention by not disclosing genetically modified cells comprises modification in NKG2D ligand that eliminates the expression of NKG2D.
Lanier et al. teach that various agents may be used to inhibit NKG2D including nucleic acids, or small molecules that inhibit NKG2D in a cell (see para. 15). Tang provided guidance with respect to one nucleic acid encoding the immune checkpoint antagonist, which may be a polypeptide or protein that binds or otherwise interferes with the function or expression of an immune checkpoint-associated protein, or its RNA, wherein the immune checkpoint antagonist includes ligand such as MICA or MICAB. It is further disclosed that checkpoint antagonist or inhibitor interacts with the immune checkpoint-associated protein in such a way as to reduce, interfere with, impair, or otherwise eliminate the ability of the checkpoint protein to be expressed or function by gene editing systems, such as CRISPR-Cas9 system. (see page 16, para. 1 and 3, abstract, provisional claims 1-2, 6-7 and 18 of ‘759).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the genetically engineered pluripotent stem cells of Meissner/Schrepfer by further knocking out MIACA gene a ligand of NKG2D as suggested in Tang, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to protect stem cell during transplantation. One of skill in the art would have been expected to have a reasonable expectation of success in eliminating the expression of at least one ligand of NKG2D in the stem cells because prior art suggested doing so using CRISPR/Cas system known in the art.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/ dcom/bpai/prec/fd071925.pdf).

Claim 14, 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al (WO/2016/183041, dated 11/17/2016, filed 5/9/2016, EFD5/8/2015), Soland et al (PLoS One , 2013, 8(3) e60461, 1-8)/Sims et al (USP5955441, dated 9/21/1999) and Valamehr et al (WO 2017/079673, dated 05/112017, filed 11/4/2016, art of record)/Cooper et al (WO/2015/164740, dated 10/29/2015, art of record).
The teaching of Meissner, Soland/Sims have been described above and relied in same manner here. The combination of reference differs from claimed invention by not disclosing genetically modified cells comprises at least one suicide gene.
Valamehr et al  teach a genetically engineered pluripotent stem cell comprising: indel at one or more endogenous genes  selected from group consisting of B2M, TAPI, (see claims 22-25, 42-47 of ‘673),  to produce engineered stem cells that are HLA class I and class II deficient (see claim 29, 45 of ‘673) and further comprises at least one exogenous polynucleotide that encodes caspase, thymidine kinase, cytosine deaminase and ganciclovir, 5-fluorocytosine (5-FC) respectively (see claim 35 of ‘673 and para. 166). Likewise, Cooper et al teach cell comprising at least one set of homozygous HLA alleles and further comprises a suicide gene such as thymidine kinase or inducible caspase 9 (iCasp9) (see para. 16). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the genetically engineered pluripotent stem cells of Meissner, Soland/Sims by further incorporating at least one exogenous polynucleotide that encodes caspase, thymidine kinase as suggested in Valamehr/Cooper in the HLA class I and class II deficient cell, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to produce efficient, reliable, and targeted approach for eliminating administered cells without damaging surrounding cells and tissues, suitable for various cellular therapeutics (see page 29 last line to page 30).  One of skill in the art would have been expected to have a reasonable expectation of success in because prior art successfully incorporated polynucleotide encoding caspase, thymidine kinase in the HLA class I and class II deficient cell as disclosed in Valamehr/Cooper.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/ dcom/bpai/prec/fd071925.pdf).

New-Claim Rejections - 35 USC § 112- necessitated by amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15, 31-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims embrace a genetically engineered stem cell comprising increased expression of one or more immune evasion factors by any mean, wherein the immune evasion factors lead to evasion of complement fixation wherein one or more of the immune evasion factors inhibit one or more pathways selected from the group consisting of complement/C3b and C4b, complement/C3 convertase, and complement/C9. Dependent claim limits the increased expression of one or more CD46/Crry, CD55, and CD59. Dependent claims further comprising a genetic modification that reduces or eliminates expression of the gene NKG2D ligand. 
The claims encompass a broad genus of molecules that would be expected increase the expression of one or more immune evasion factor as compared to wild type stem cells leading to evasion of complement fixation, wherein the factor inhibit one or more pathways selected from the group consisting of complement/C3b and C4b, complement/C3 convertase, and complement/C9 or reduce or eliminates expression of a ligand of NKG2D.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that ''applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.'' See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
The specification teaches for a method for making a genetically engineered stem cell comprising delivering a construct to a safe harbor locus, and encoding genes that lead to evasion of complement fixation. In some embodiments, the gene leading to evasion of complement fixation is selected from one or more of the groups consisting of CD46/Crry, CD55, and CD59 (see para. 53, 55). The use of CD46/Crry, CD55, and CD59 expression to prevent classical and alternative complement deposition on cells is described herein (see e.g., Example 2). Prevention of classical and alternative complement deposition is believed to be critical for preventing antibody-dependent immune rejection. The results showed that human CD55 and HLA-E single chain trimer displayed tight co-expression (see e.g., FIG. 8A), confirming the function of the 2A sequences and construct 1 (SEQ ID NO: 1) in FIG. 7. T (example 2). The specification fails to disclose any other immune evasion factors leading to evasion of complement fixation that inhibit one or more pathways selected from the group consisting of complement/C3b and C4b, complement/C3 convertase, and complement/C9 by any other mean other than inserting CD46/Crry, CD55, and CD59 transgene in a safe harbor AAVS locus leading to evasion of  complement fixation. Sarma et al (Cell Tissue Res (2011) 343:227–235) teach complement system is composed of a network of proteins that play an important role in innate and adaptive immunity that range from opsonization of pathogens and chemoattraction to removal of apoptotic and necrotic cells. Activation of the system is exquisitely regulated, and inappropriate activation either due to deficiencies in key complement proteins or due to dysregulated activation has adverse consequences. There is also a growing appreciation that there is cross-talk between the complement system and other systems, especially the coagulation system” (see page 233, col. 2, para. 2). The lack of sufficient knowledge about details of complement activation (including the complement regulatory proteins) makes it difficult to predict the efficacy of complement inhibitors (see page 233, col. 1, para. 1). Accordingly, the claims encompass a broad genus of molecules that would be expected increase the expression of one or more immune evasion factor as compared to wild type stem cells leading to evasion of complement fixation, wherein the factor inhibit one or more pathways selected from the group consisting of complement/C3b and C4b, complement/C3 convertase, and complement/C9 or reduce or eliminates expression of a ligand of NKG2D. Throughout the specification, support is provided for inserting and overexpressing CD46/Crry, CD55, and CD59 transgene in a safe harbor AAVS locus leading to complement fixation and 2) genetic knockdown of one or more MICA and/or  MICB, a  NKG2D ligands; however in view of this disclosure, Applicant is claiming a broad genus of gene, protein or small molecule that increase expression of one or more immune evasion factors relative to a wild-type stem cell, wherein the immune evasion factors lead to evasion of complement fixation wherein one or more of the immune evasion factors inhibit one or more pathways selected from the group consisting of complement/C3b and C4b, complement/C3 convertase, and complement/C9,  and given the variety of means by which CD46/Crry, CD55, and CD59 expression could be increased over wild type stem cells, one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genus claimed. Accordingly, Applicant’s disclosure is not sufficient to demonstrate possession of the entire claimed genus, and as such Applicant’s disclosure does not satisfy the written description requirement of 35 U.S.C. 112(a). 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has disclosed limited species (insertion of CD46/Crry, CD55, and CD59 in safe harbor locus to overexpress CD46/Crry, CD55, and CD59) within the genus of immune evasion factors that inhibit one or more pathways selected from the group consisting of complement/C3b and C4b, complement/C3 convertase, and complement/C9. Given the substantial variation comprised within the claimed genus that is expected to inhibit one or more pathways as discussed above, the disclosure of said species (CD46/Crry, CD55, and CD59 transgene insertion in safe harbor locus to overexpress) is not sufficiently representative of the entire genus. Furthermore, Applicant has not disclosed relevant, identifying characteristics of agents that inhibit NKG2D by reducing or eliminating any ligand of NKG2D. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Accordingly, it is concluded that the skilled artisan could not immediately envision, recognize, or distinguish at least most of the members of the genus to which the claims are directed, and therefore the specification would not reasonably convey to the skilled artisan that Applicant was in possession of the claimed genus before the effective filing of instant application.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Russell et al (WO/2013/158292) teaches isolated human cells comprising genetically engineered disruption in a beta-2 microglobulin (B2M) gene, which results in HLA class Uclass II deficiency.
Lanier et al. (WO 2005/097160, international publication date: 10/20/2005) teach that various agents may be used to inhibit NKG2D signaling, including 1) antibodies, nucleic acids, or small molecules that inhibit NKG2D
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632